[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________  ELEVENTH CIRCUIT
                                                       AUG 29, 2008
                          No. 07-15224               THOMAS K. KAHN
                    ________________________             CLERK


                D. C. Docket No. 05-02980-CV-ODE-1

FERCO ENTERPRISES, INC.,

                                                    Plaintiff-Counter-
                                                 Defendant-Appellant,

                              versus

TAYLOR RECYCLING FACILITY, LLC,
JAMES W. TAYLOR, JR.,
MARK PAISLEY,
TAYLOR BIOMASS ENERGY, LLC,
TAYLOR HOLDING GROUP, LTD.,

                                               Defendants-Counter-
                                               Claimants-Counter-
                                               Defendants-Appellees,

JAW ENTERPRISES, INC.,
JOHN A. WILLIAMS,

                                               Counter-Defendants-
                                               Counter-Claimants-
                                               Appellants.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (August 29, 2008)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Appellants FERCO Enterprises, Inc. (“FERCO”), JAW Enterprises, Inc.

(“JAW”), and John A. Williams appeal the district court’s entry of summary

judgment in favor of Appellees Taylor Recycling Facility, LLC, James W. Taylor,

Jr., Taylor Biomass Energy, LLC, Taylor Holding Group, Ltd., (collectively,

“Taylor Appellees”), and Mark Paisley. Appellants sued Taylor Appellees and

Paisley for misappropriation of confidential information and trade secrets, and

breach of confidentiality agreements. The Taylor Appellees then raised claims

against FERCO, JAW, and Williams for breach of contract, quantum meruit, and

tortious interference with contract. JAW then asserted additional claims against

the Taylor Appellees and Paisley. All parties moved for summary judgment, and

the district court granted each motion.

      On appeal, FERCO, JAW, and Williams argue the following: (1) genuine

issues of material fact preclude summary judgment for Taylor Appellees and

                                          2
Paisley on the trade secrets claims; (2) the district court erred in rejecting

Appellants’ ratification argument; (3) genuine issues of material fact preclude

summary judgment for Paisley on the breach of duty of loyalty and confidentiality

agreement claims; (4) the district court erred in determining that Appellee James

Taylor is not personally liable for claims against Taylor Recycling Facility and

Taylor Biomass Energy; (5) the district court erred in entering summary judgment

for Taylor Appellees on the tortious interference claim; (6) the district court erred

in finding that the Georgia Trade Secrets Act of 1990, O.C.G.A. § 10-1-760 et seq,

preempted the common law claims; and (7) the district court erred in entering

summary judgment for Paisley on the computer crime claims.

      After reviewing the record and the parties’ briefs, and with the benefit of

having heard oral argument, we find no reversible error. Accordingly, we affirm.

AFFIRMED.




                                           3